DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The examiner’s amendment was made to correct the 35 USC 112(b) issues of indefiniteness. 
The application has been amended as follows: 
5. (Currently Amended) A containment shell according to claim 4, wherein [[the]] a radial flange length is less than 10% of a height of the shell.
8. (Currently Amended) A containment shell according to claim 1, wherein [[the]] a side wall and/or an end wall thickness is between 2 and 4mm.
12. (Currently Amended) A containment shell according to claim 1, wherein the chopped carbon fibre material comprises strands which are randomly aligned [[the carbon strands are randomly aligned]].
13. (Currently Amended) A containment shell according to claim 1, wherein the chopped carbon fibre material comprises strands which are 40% matrix material by volume [[carbon strands comprise 40% of the material by volume]].
14. (Currently Amended) A magnetic pump comprising: 
a pump body supporting an output shaft on a wet side of the pump; 
[[a drive]] an input shaft on a dry side of the pump, 
at least one magnet for coupling the input shaft and the output shaft [[s]] such that motion of the input shaft causes motion of the output shaft, and 
a pressure containing structure mounted on the pump body for separating the dry and the wet sides, [[wherein the pressure containing structure is formed from a matrix material in which chopped carbon fibre material is distributed]], 
wherein the pressure containing structure is a shell according to claim 1.
16. (Currently Amended) A magnetic pump according to claim 14, wherein the pressure containing structure allows magnetic coupling between the input shaft and the output shaft [[s]].
17. (Currently Amended) A magnetic pump according to claim 14, further comprising at least one magnet on each of the input shaft and the output shaft [[s]].
18. (Currently Amended) A magnetic pump according to claim 14, wherein the pressure containing structure passes between the input shaft and the output shaft [[s]].
19. (Currently Amended) A containment shell for a magnetic pump, the shell comprising: 
a body section having a continuous side wall defining a chamber, and 
an end wall closing the chamber at one end, the chamber being open at the other end, and 
a vortex breaker on the inside of the end wall of the chamber, 
wherein the vortex breaker is integrally formed with the end wall, wherein the body section and the end wall are integrally formed from a matrix material in which chopped carbon fibre material is distributed, 
wherein the chopped carbon fibre material comprises strands which are 40% matrix material by volume [[carbon strands comprise 40% of the material by volume]].
Authorization for this examiner’s amendment was given in an interview with 5/4/2022 on Christopher Jacobs.
Allowable Subject Matter
Claims 1-5 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The end wall of the shell having a vortex breaker in the inside is considered allowable subject matter. A vortex breaker formed in the inside of the shell is not found in the prior art. Therefore, the claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        

/Christopher Verdier/Primary Examiner, Art Unit 3745